United States Court of Appeals
                     For the First Circuit
Nos. 13-1531, 13-1665,
     13-1705, 13-1714

 AMERICAN STEEL ERECTORS, INC.; AJAX CONSTRUCTION COMPANY, INC.;
     AMERICAN AERIAL SERVICES, INC.; BEDFORD IRONWORKS, INC.;
                   AND D.F.M. INDUSTRIES, INC.,

             Plaintiffs-Appellants/Cross-Appellees,

      RONALD BEAUREGARD, D/B/A INDEPENDENT WELDING SERVICES
                        INDUSTRIES, INC.,

                           Plaintiffs,

                               v.

     LOCAL UNION NO. 7, INTERNATIONAL ASSOCIATION OF BRIDGE,
        STRUCTURAL, ORNAMENTAL & REINFORCING IRON WORKERS,

               Defendant-Appellee/Cross-Appellant,

   CHARLES WRIGHT; STEEL ERECTION AND ORNAMENTAL IRON INDUSTRY
                        ADVANCEMENT FUND,

                           Defendants.



                          ERRATA SHEET

          The opinion of this Court issued February 25, 2016, is
amended as follows:

          On page 32, line 9 replace "Chauffers" with
"Chauffeurs".